Thompson, J.,
delivered the opinion of the court.
This action is brought by a husband against his wife for divorce, on the ground of habitual drunkenness and indignities. The answer was a traverse of the allegations of the petition, without any counter allegations in the form of a cross-bill, The circuit court made a decree granting a divorce, giving the custody of the oldest of the six children to the mother, and ordering that the plaintiff pay to the defendant the sum of twenty-five dollars per month for the support of this child, and giving the custody of the other children to the father. The defendant alone appeals.
Without dwelling at length upon the details of this-painful case, it is very clear that the plaintiff made out a case for relief under the clause of the statute (sect. 2174, Rev. Stat.) which makes it a ground of divorce that the husband or wife “shall have been addicted to-habitual ■ drunkenness for the space of one year.” If the plaintiff had appealed from so much of the decree-as gives the custody of the oldest child to the defendant. *8we should have great difficulty, under the evidence, in saying that the defendant is a fit person to have such custody. But as this portion of the decree is not properly before us for review, and as the circuit judge, with the parties and their array of witnesses before him, had better means of exercising a wise discretion in this regard than we have; and, especially, in view of the fact that the decree does not preclude a future application touching the custody of the child — we must simply affirm the decree as made. It is so ordered.
All the judges concur.